FILED
                            NOT FOR PUBLICATION                               MAY 19 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KEVIN J. MIRCH; MARIE CLAIRE                      No. 13-70312
MIRCH,
                                                  Tax Ct. No. 15305-11
               Petitioners - Appellants,

  v.                                              MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

       Attorneys Kevin J. and Marie Claire Mirch appeal from the Tax Court’s

order dismissing for lack of jurisdiction their petition challenging the

Commissioner of Internal Revenue’s notice of deficiency for the 2004 tax year.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction pursuant to 26 U.S.C. § 7482(a)(1). We review de novo,

Meruelo v. Comm’r, 691 F.3d 1108, 1114 (9th Cir. 2012), and we affirm.

       The Tax Court properly concluded that it lacked jurisdiction because the

Mirches did not file a timely petition for redetermination. See Elings v. Comm’r,

324 F.3d 1110, 1112 (9th Cir. 2003) (“The tax court has jurisdiction only if two

requirements are met: (1) the IRS issued a valid notice of deficiency, and (2) the

petitioner filed a timely petition.”).

       The notice of deficiency was sent by certified mail to the Mirches’ last

known address, and they do not challenge the content of the notice. Thus, contrary

to the Mirches’ contentions, there was a valid notice of deficiency. See 26 U.S.C.

§ 6212; see also Scar v. Comm’r, 814 F.2d 1363, 1366-70 (9th Cir. 1987)

(discussing requirements for valid notice of deficiency).

       We reject the Mirches’ contentions that the Tax Court was required to

evaluate the validity of any extension of time to assess tax.

       AFFIRMED.




                                           2                                      13-70312